Davison, J.
Prosecution for petit larceny. The information charges that Michael Dougherty on, &c., at, &c., did unlawfully and feloniously steal, take and carry away three horse shoes, of the personal goods and chattels of William B. Brown, and of the value of 75 cents; and he, Michael, in default of 100 dollars bail, required by the Mayor of the city of Fort Wayne, to secure his appearance at the next term of the Allen Circuit Court, to answer said charge, was committed to the jail of Allen county, where he is now confined, and that there is no indictment now pending against him for said charge. And further, that at the February term, 1855, the said Michael was indicted in the Allen Circuit Court for the crime of petit larceny; that he pleaded to the indictment, and was in said Court duly convicted of said charge, and judgment was rendered in pursuance of said.'Conviction.
In the present ease there was no motion to quash. Plea, not guilty. Yerdict, that defendant “be imprisoned in the State prison for the term of time of three years,” &c., and judgment upon the verdict.
The appellant, for a reversal, assumes two grounds: 1. The information does not allege that he was in custody on the same felony charged in the information. 2. That for aught that appears, the “petit larceny” with which he is charged *444in this information, is the same identical “ petit larceny ” for which, as therein alleged, he was “indicted and convicted in the Circuit Court.” These grounds do not seem to be well taken. It is expressly averred that “ to secure his appearance,” &c., “to answer said charge he was committed to the jail,” &c., “where he is now confined.” This averment is within the requirements of the statute, plainly sufficient to give to the Common Pleas jurisdiction of the crime charged, and of the person accused. Acts 1859, p. 91, sec. 2. As to the second ground, we think it was enough to allege the prior conviction for a petit larceny; see 2 R. S. p. 409, sec. 21; and whether such conviction had taken place, or if it had, whether it was for the same offence charged in the information, were questions to be settled by the evidence adduced on the trial.
McDonald ^ Poache, and A. J. Thornton, for the appellant.
Oscar B. Hord, Attorney General, for the State.

Per Curiam.

The judgment is affirmed.